Exhibit 12(e) Entergy New Orleans, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Twelve Months Ended December 31, September 2004 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $16,610 $13,555 $19,329 $21,497 $20,982 $18,359 Interest applicable to rentals 644 426 527 407 444 569 Total fixed charges, as defined 17,254 13,981 19,856 21,904 21,426 18,928 Preferred dividends, as defined (a) 1,545 1,172 2,501 1,745 1,602 1,525 Combined fixed charges and preferred dividends, as defined $18,799 $15,153 $22,357 $23,649 $23,028 $20,453 Earnings as defined: Net Income $28,072 $1,250 $5,344 $24,582 $34,947 29,930 Add: Provision for income taxes: Total 16,868 1,790 5,051 13,506 23,052 16,621 Fixed charges as above 17,254 13,981 19,856 21,904 21,426 18,928 Total earnings, as defined $62,194 $17,021 $30,251 $59,992 $79,425 $65,479 Ratio of earnings to fixed charges, as defined 3.60 1.22 1.52 2.74 3.71 3.46 Ratio of earnings to combined fixed charges and preferred dividends, as defined 3.31 1.12 1.35 2.54 3.45 3.20 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
